Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terry Carmichael appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(e) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Carmichael, No. 7:01-cr-00078-F-1 (E.D.N.C. Feb. 25, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.